DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2011/0041701) in view of Zhang (CN 107997588).
With regard to claim 1, Chatterjee teaches a beverage brewing device (FIG. 1), comprising: a 
a heating disc (water heating sub-assembly (not shown), cl. 1), and a tea-leaf basket (160), wherein the heating disc and the tea-leaf basket are located in the device (FIG. 1), wherein an air cylinder mechanism (110) is fixed in the device (FIG. 1), a moving piston (120) is arranged in an inner cavity of the air cylinder mechanism (FIG. 1), and the piston (120) is connected to the tea-leaf basket (160), wherein the air cylinder mechanism (110) is connected to an air pump (“pneumatic cylinder is operated by compressed air generated by an air compressor and stored in a compressed air storage tank”, para. [0058]), and the air pump is used for conveying a driving gas to the air cylinder mechanism (110) (para. [0058]), wherein the piston (120) is driven by the driving gas, thereby driving the tea-leaf basket (160) to move in the device body (“the brewer plunger (130) along with filter disc holding plate (140) with single serving pod (160) placed over it, is capable of moving to and fro into the body of the brewer chamber (150) in a smooth, tight-fitting and uninterrupted manner.”, para. [0094]).
	Chatterjee does not teach a kettle body; however, Zhang teaches a kettle body (FIG.  1).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Chatterjee reference, such that the claimed components are included within a kettle body, as suggested and taught by Zhang, for the purpose of providing a portable beverage brewing device.   
With regard to claim 7, Chatterjee teaches the air pump (175) is located at a bottom end of the body and is located underneath the heating disc (FIG. 1).
With regard to claim 8, while Chatterjee does not explicitly teach the limitation of the kettle body is provided with an operation panel, wherein the operation panel is provided with a tea-leaf key used for controlling the air pump, and a temperature selection key used for controlling the heating disc to heat at different temperatures, Chatterjee does teach that it is known in the prior art to include a user interface, an air compressor, and a control processor thus it is submitted that such an adaptation to include the claimed limitations would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation.

Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761